Citation Nr: 0210310	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  98-14 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321 for osteochondroma of the left ankle, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The veteran served on active duty from January 1991 to 
September 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran an increased rating in excess 
of 10 percent for his osteochondroma of the left ankle.  He 
responded with a June 1998 Notice of Disagreement, and was 
issued an August 1998 Statement of the Case.  He then filed 
an August 1998 substantive appeal, perfecting his appeal of 
this issue.  

In an August 1995 decision, the Board denied a schedular 
disability rating in excess of 10 percent for the veteran's 
osteochondroma of the left ankle; however, the Board remanded 
the issue of entitlement to an extraschedular rating under 
38 C.F.R. § 3.321 for additional development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's service-connected osteochondroma of the 
left ankle does not present exceptional or unusual 
disability.  


CONCLUSION OF LAW

An extraschedular rating is not warranted for the veteran's 
osteochondroma of the left ankle.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.321 (2001); 66 Fed. Reg. 45, 620, 45, 630 (August 29, 
2001) (to be codified at sections including 38 C.F.R. 
§§ 3.102, 3.159 and 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to the 
VA's duty to assist.  See Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126) (West 
Supp. 2002)).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000).  
Pertinent regulations that implement the Act were 
promulgated.  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).

In this case, the RO has had an opportunity to consider the 
claim for an extraschedular rating for the veteran's service-
connected left ankle osteochondroma in light of the above-
noted change in the law, and the requirements of the new law 
and regulations have been satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of the Board's decision, the RO's January 2002 letter 
to the veteran, the August 1998 Statement of the Case, and 
the April 2002 Supplemental Statement of the Case, the 
veteran and his representative have been advised of the laws 
and regulations governing the claim on appeal and the 
evidence that he must supply and the evidence that the VA 
would attempt to obtain.  In particular the veteran was 
informed of the elements of a claim for an extraschedular 
rating and asked to furnish employment records verifying 
marked interference with employment.  He was also asked to 
submit evidence that his left ankle disability required 
frequent periods of hospitalization.  The veteran has not 
identified any additional evidence not already associated 
with the claims folder that is obtainable.  He has been 
afforded a VA orthopedic examination.  Hence, adjudication of 
the above-referenced issue is appropriate at this time, and 
the claim is ready to be considered on the merits.

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  The VA has satisfied its 
duties to notify and to assist the appellant, and, as such, 
further development requiring expenditure of VA resources is 
not warranted.  In view of the foregoing, no possibility of 
prejudice to the veteran is found were the Board to proceed 
to adjudicate the merits of the issue now on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92 
(O.G.C. Prec. 16-92).  

II.  Extraschedular Evaluation

The veteran seeks an extraschedular rating for his service-
connected osteochondroma of the left ankle.  VA regulations 
provide, in pertinent part, as follows:

Ratings shall be based as far as practicable, upon 
the average impairments of earning capacity with 
the additional proviso that the Secretary shall 
from time to time readjust this schedule of 
ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where 
the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, 
upon field station submission, is authorized to 
approve on the basis of the criteria set forth in 
this paragraph an extra-schedular evaluation 
commensurate with the average earning capacity 
impairment due exclusively to the service-
connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A 
finding that the case presents such an exceptional 
or unusual disability picture with such related 
factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impractical the application of the regular 
schedular standards.  

38 C.F.R. § 3.321(b)(1) (2001).  

While the Board may not assign an extraschedular rating in 
the first instance, it may determine whether or not such a 
rating is warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996).  In the present case, the veteran asserts that his 
osteochondroma of the left ankle interferes with employment, 
and he has submitted a list obtained from computerized 
records of missed work dates from 1998-99.  This list 
reflects an average of 1-2 missed days per month.  These are 
the days the veteran took sick leave, went on sick call or 
was on light duty.  A comparison of outpatient treatment 
records with the list shows that complaints registered at 
some of the visits were for conditions other than for the 
right ankle.  For example, on February 23, 1999, the veteran 
was seen for acute low back pain.  On August 2 and 3, 1999, 
the veteran complained of a problem with a thumb.  The 
veteran's work supervisor submitted a written statement 
indicating the veteran "has had many occasions [where] he 
was sent home, was put on light duty and has gone on sick 
call due to his service-connected left ankle condition."  
The supervisor did not, however, provide any exact data 
concerning the number of days missed by the veteran for his 
ankle disability.  The veteran contends that his left ankle 
disability impairs his mobility and by extension his ability 
to perform his job.  However, he has failed to submit any 
evidence that his case is outside the norm of veterans 
similarly situated.  See Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The medical evidence reflects only limited 
impairment.  On VA examination in August 1997, his ambulation 
was within normal limits and while his left ankle joint 
displayed moderate swelling, there was no evidence of 
tenderness or deformity.  X-rays were negative for any bony 
abnormality.  VA outpatient treatment records from the mid 
1990's to the present confirm occasional mild swelling and 
tenderness, but are otherwise negative for any significant 
bony or soft tissue abnormality.  Nothing within the medical 
record suggests the veteran's osteochondroma of the left 
ankle causes an unusual or exceptional disability picture, 
such that the diagnostic rating schedule is rendered 
ineffective.  

While the veteran has presented lay evidence that his 
osteochondroma of the left ankle may cause some interference 
with his current employment, he has not submitted any 
evidence that it causes marked interference with employment 
in a general sense; that is, the veteran has not demonstrated 
that his left ankle disability interferes markedly with his 
employment.  Likewise, the record is negative for any post-
service hospitalization due to his left ankle disability.  
Therefore, the RO did not err in failing to submit this case 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  


ORDER

Entitlement to an extraschedular rating for osteochondroma of 
the left ankle is denied.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

